DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimase et al (US 2014/0377132).
Shimase et al teach an analyzer as claimed.
The analyzer is disclosed as an automatic analyzer, which inherently comprises a controller/computer, which controls operations of the analyzer.
The analyzer comprises:
A probe (2);
A cleaning bath (110, 111);
A compressed air supply unit (8);
A cleaning water supply unit (7);

A compressed air outlet (6);
A side wall (readable at least on walls of the outlets (5) and (6));
A mark (3) on the top surface of bath (110, 111) indicating the position where the probe is inserted (readable on the cylindrical opening (3) in the upper wall of the bath).
The probe is disclosed as capable of been rotated.
The probe is disclosed as movable up and down.
The controller of Shimase et al is disclosed as controlling all the parts of the analyzer and thereby is capable of intended functioning recited by the claims.  
See entire document, especially Figures 1-4A, 5-12B and the related description and the description at [0033-100].
As to the intended use recited by the claims: since the analyzer of Shimase et al comprises all the parts recited by the claims, it is capable of performing the intended use recited by the claims or the invention is not claimed/disclosed in the correspondence with the requirements of 35 USC 112(a).

Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are not persuasive.
The applicants amended the claims and allege that the amended claims are allowable.

The teaching of Shimase et al has been used to reject the claims.
The applicants’ allegation of the patentability of the claims is not persuasive because of the reasons provided in the rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0334432 and 2015/0346231 are cited with respect to construction of known water outlet in the cleaning bath of analyzers. US 2016/0334432 is also cited with respect to emitting air into the washing bath of the analyzers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711